Citation Nr: 1609233	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of electrical shock.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Additionally, in November 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of both hearings have been associated with the record.   

In a January 2014 decision, the Board reopened previously denied claims for service connection for residuals of electrical shock, posttraumatic stress disorder (PTSD)/depression, sleep apnea, sinusitis, second degrees burns of the bilateral lower extremities, pes planus, hypertension, and shin splints of the bilateral lower extremities, and also denied service connection for residuals of electrical shock, second degrees burns of the bilateral lower extremities, pes planus, and shin splints of the bilateral lower extremities.  At such time, the Board remanded the reopened issues of entitlement to service connection for an acquired psychiatric disorder, sleep apnea, sinusitis, and hypertension for additional development.  
	
Thereafter, the Veteran appealed the portion of the decision that denied service connection for residuals of electrical shock to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the January 2014 decision with respect to the denial of service connection for residuals of electrical shock, which was granted in a February 2015 Order.  The JMR also noted that the Veteran did not challenge the determinations in the January 2014 decision with respect to reopening the previously denied claims as well as the denial of service connection for second degrees burns of the bilateral lower extremities, pes planus, and shin splints of the bilateral lower extremities.

Relevant to the issues remanded in January 2014, the Board notes that the development ordered has not yet been completed and they have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.  

In March 2015, this claim was remanded for further development.

In a September 2015 letter, the Veteran's attorney requested additional time to submit evidence and argument.  A November 2015 Board letter granted a 90-day extension of time.  Thereafter, in February 2016, additional was received.

This appeal is now being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Pursuant to 38 U.S.C.A. § 7105(e)(1), evidence submitted by the appellant or the appellant's representative after a substantive appeal is subject to initial review by the Board unless the appellant requests in writing that the AOJ initially review such evidence.  Such a request must accompany the submittal of evidence.  38 U.S.C.A. § 7105(e)(2) (West 2014).

Here, the Veteran's claim was last adjudicated by the AOJ in a May 2015 supplemental statement of the case.  In February 2016, the Veteran's attorney submitted VA treatment records dated through September 2015.  Along with the treatment records, the Veteran's attorney submitted a written request that the case be remanded so as to allow the AOJ to review the new evidence.  As such, this matter is remanded to the AOJ for readjudication.

While on remand, the Veteran should be given another opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed residuals of electrical shock.  Thereafter, all identified records, to include updated VA treatment records from the New London, Connecticut, Community Based Outpatient Clinic (CBOC) dated from September 2015 to the present, should be obtained for consideration in his appeal.
	
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed residuals of electrical shock.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records from the New London CBOC dated from September 2015 to the present.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the May 2015 supplemental statement of the case, which encompasses the VA treatment records submitted by the Veteran's attorney in February 2016.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
	
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 
	
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be  handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

